Case 2:20-cv-00955-JLB-NPM Document 53 Filed 03/17/21 Page 1 of 2 PageID 287




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


LEONARD G. HOROWITZ,

             Plaintiff,

v.                                            Case No. 2:20-cv-955-JLB-NPM

PFIZER INC, HEARST
CORPORATION, MODERNA INC,
HENRY SCHEIN, INC. and DOES 1
THROUGH 50, INCLUSIVE,

           Defendants.



 Judge:          Nicholas P. Mizell      Counsel for   Leonard G. Horowitz
                                         Plaintiff
 Deputy          Wendy Winkel            Counsel for   Daniel Brandon Rogers
 Clerk:                                  Defendant:    Nina N. Shah
                                                       Ravi V. Sitwala
                                                       David J. Walz
                                                       Glenn S. Kerner
                                                       Nilda M. Isidro
                                                       John P. McDonald
                                                       Madeleine E. Brunner

 Court           Digital                 Interpreter
 Reporter
 Date/Time       March 17, 2021          Total Time    15 minutes
                 10:00 AM
Case 2:20-cv-00955-JLB-NPM Document 53 Filed 03/17/21 Page 2 of 2 PageID 288




                        Preliminary Pretrial Conference

For reasons stated on the record, the stay motion will be granted. Once an answer
is filed by a Defendant, the parties are directed to file a Case Management Report
within 21 days. Order to follow.




                                         2
